Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (ref. from submitted IDS), hereinafter called SUZUKI.
Regarding claims 1 and 18, SUZUKI (Figs. 2 and 3) discloses an amplifier circuit comprising: a power amplifier (130) comprising at least one transistor (see Fig. 3, transistors (33A, 33B) and paragraphs [0022] to [0028]); and an adaptive controller configured to control a bias voltage of the transistor (Fig. 2 (43) and paragraphs [0023] and [0036] to [0037]) based on a measured power efficiency of the PA (Fig. 2 (44) and paragraphs [0020] and [0036] to [0037]) and a measured output signal quality of the PA 
Regarding claim 2, the additional features are disclosed in SUZUKI (Fig. 2 and paragraphs [0020] to [0021].
Regarding claims 9, 10, 13 and 20, the additional features disclosed are inherently seen in SUZUKI (Figs. 2, 5 and 7 (42), and paragraphs [0020], [0031] to [0035] and [0037].
Regarding claim 11, using EVM in order to measure the quality of a signal is well known in the art and thus would have been obvious to a person having ordinary skills in the art.
Regarding claim 12, the additional features disclosed are inherently seen in SUZUKI (Figs. 8A and 8B) and paragraphs [0037]-[0040].
Regarding claims 14 and 19, the additional features disclosed are inherently seen in SUZUKI (Fig. 2 (44) and paragraphs [0020] and [0036] to [0037].
	Regarding claim 15, the additional features disclosed are inherently seen in SUZUKI (Fig. 2 (42, 43, 44, 130)).
	Regarding claim 16, the additional features disclosed are inherently seen in SUZUKI, paragraph [0041].
	Regarding claim 17, the additional features disclosed are inherently seen in SUZUKI (Fig. 3 (37A, 37B, 38A, 38B) and paragraphs [0022] to [0023].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI.
Regarding claims 3-6, the multi-way Doherty PA, multi-stage Doherty PA, travelling wave PA, and derivative superposition PA are well known PA architectures, see paragraphs [003], [005], and [008] of the application). As the architecture of the PA does not appear to matter as long as it has "at least one transistor" (see claim 1), the different PA architectures can be considered merely as alternatives between which the skilled person can choose, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problems posed. 
Regarding claim 7 and 8, are well known features of derivative superposition Pas, see paragraph [003] of the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Annes et al. (8,816,775), hereinafter called ANNES.
Regarding claim 1, ANNES (Fig. 6) discloses a Doherty amplifier system (600) comprising: a main amplifier (602) can be read as a power amplifier inherently seen comprising at least one transistor; and a bias control system (690) can be read as an adaptive controller configured to control a bias voltage of the transistor (602) based on a measured power efficiency (at input of output matching circuit (606))  of the PA and a measured output signal quality (at output of output matching circuit (606)) of the PA.  
Regarding claim 2, wherein ANNES (Fig. 6) discloses a Doherty amplifier system.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843